Title: To Thomas Jefferson from Thomas Beale Ewell, 10 September 1805
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir, 
                     Geo. Town 10th Septr. 1805
                  
                  The letter of the 30th ulto with which you honored me, came duly to hand. I submitted it to the perusal of my father. His heart swell’d with grateful feelings, on reading the generous mention you made of him—while your condescension served to encrease his exalted opinion of your worth, as well as to excite the warmest emotions of friendship. I will not pretend to convey my feelings on the occasion.
                  Your expressions concerning Philosophers who write only for one another—are consistent with those humane acts which characterise your life. Knowing that your benevolence led you to promote the interest of the people in general, I expected that you would readily sanction any effort—which had a tendency that way. As you thought a more general knowledge of chemistry would produce such an effect, I tooke the liberty in my proposals of adding an extract from yr. letter relating to the subject. Not having had an opportunity to establish a character among my countrymen, an aid of this kind was deemed necessary to secure the publication of the works I had in contemplation. This consideration caused me to take the liberty, and I trust that the object will induce you to pardon me for shielding myself for a short time, under the influence of yr. name.
                  With the greatest respect Sir, I shall ever remain your obedient & obliged Servant,
                  
                     T. Ewell 
                     
                  
               